Exhibit 10.1b

Form for Directors

 NON-QUALIFIED STOCK OPTION AWARD

PURSUANT TO THE SUMMIT BANK CORPORATION

1998 STOCK INCENTIVE PLAN

            THIS AWARD is made as of the Grant Date by SUMMIT BANK CORPORATION
(the "Company") to ____________________________________ (the "Optionee").

            Upon and subject to the Terms and Conditions attached hereto and
incorporated herein by reference, the Company hereby awards as of the Grant Date
to Optionee an option (the "Option"), as described below, to purchase the Option
Shares.

            A.        Grant Date:  February 28, 2005.

B.         Type of Option:  Non-Qualified Stock Option issued under the Summit
Bank Corporation 1998 Stock Incentive Plan (the "Plan").

C.         Plan under which granted:  Summit Bank Corporation 1998 Stock
Incentive Plan.

D.        Option Shares:  All or any part of 5,000 shares of the Company's
common stock, $.01 par value per share (the "Stock"), subject to adjustment as
provided in the attached Terms and Conditions.

E.         Exercise Price:  $15.01 per share, subject to adjustment as provided
in the attached Terms and Conditions.

F.         Option Period:   The Option may be exercised only during the Option
Period which commences on the Grant Date and ends on the earlier of (a) the
tenth (10th) anniversary of the Grant Date; or (b) the later of the date (i)
three (3) months following the date the Optionee ceases to be a director of the
Company for any reason other than due to death, or Disability; or (ii) twelve
(12) months following the date the Optionee ceases to be a director of the
Company due to death or Disability.  Note that other limitations to exercising
the Option, as described in the attached Terms and Conditions, may apply.

            IN WITNESS WHEREOF, the Company has executed and sealed this Award
as of the Grant Date set forth above.

                                                                        SUMMIT
BANK CORPORATION

                                                                       
By:                                                                              

                                                                       
Title:                                                                            

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

TO THE

NON-QUALIFIED STOCK OPTION AWARD

PURSUANT TO THE SUMMIT BANK CORPORATION

1998 STOCK INCENTIVE PLAN

            1.         Exercise of Option.  Subject to the provisions of the
Plan and the Award which is made pursuant to the Summit Bank Corporation 1998
Stock Incentive Plan and subject also to these Terms and Conditions, which are
incorporated in and made a part of the attached Award:

(a)        the Option may be exercised with respect to all or any portion of the
Option Shares at any time during the Option Period by the delivery to the
Company, at its principal place of business, of a written notice of exercise in
substantially the form attached hereto as Exhibit 1; and

(b)        payment to the Company of the Exercise Price multiplied by the number
of Option Shares being purchased (the "Purchase Price") as provided in
Section 2.

Upon acceptance of such notice and receipt of payment in full of the Purchase
Price, the Company shall cause to be issued a certificate representing the
Option Shares purchased.

            2.         Purchase Price.  Payment of the Purchase Price for all
Option Shares purchased pursuant to the exercise of an Option shall be made

                        (a)        in cash or certified check;

                        (b)        by delivery to the Company of a number of
shares of Stock which have been owned by the Optionee for at least six (6)
months prior to the date of the Option's exercise having a fair market value, as
determined under the Plan, on the date of exercise either equal to the Purchase
Price or in combination with cash or a certified check to equal the Purchase
Price;

             (c)        by receipt of the Purchase Price in cash from a broker,
dealer or other "creditor" as defined by Regulation T issued by the Board of
Governors of the Federal Reserve System following delivery by the Optionee to
the Committee of instructions in a form acceptable to the Committee regarding
delivery to such broker, dealer or other creditor of that number of Option
Shares with respect to which the Option is exercised; provided, however, that
any such cashless exercise must be effected in a manner consistent with the
restrictions of Section 13(k) of the Securities Exchange Act of 1934 (Section
402 of the Sarbanes-Oxley Act of 2002); or

(d)        or any combination of the foregoing.

            3.         Vested Option Shares.  The Option Shares shall be
immediately vested and exercisable as of the Grant Date. 

--------------------------------------------------------------------------------

 

            4.         Rights as Shareholder.  Until the stock certificates
reflecting the Option Shares accruing to the Optionee upon exercise of the
Option are issued to the Optionee, the Optionee shall have no rights as a
shareholder with respect to such Option Shares.  The Company shall make no
adjustment for any dividends or distributions or other rights on or with respect
to Option Shares for which the record date is prior to the issuance of that
stock certificate, except as the Plan or the attached Award otherwise provides.

            5.         Restriction on Transfer of Option and of Option Shares. 
Except as otherwise expressly permitted by the Committee in writing, the Option
evidenced hereby is nontransferable other than by will or the laws of descent
and distribution and shall be exercisable during the lifetime of the Optionee
only by the Optionee (or in the event of his/her disability, by his/her personal
representative) and after his/her death, only by his/her legatee or the executor
of his/her estate.

            6.         Changes in Capitalization. 

(a)        Except as provided in Subsection (b) below, if the number of shares
of Stock shall be increased or decreased by reason of a subdivision or
combination of shares of Stock, the payment of an ordinary stock dividend in
shares of Stock or any other increase or decrease in the number of shares of
Stock outstanding effected without receipt of consideration by the Company, an
appropriate adjustment shall be made by the Committee, in a manner determined in
its sole discretion, in the number and kind of Option Shares and in the Exercise
Price.

(b)        In the event of a merger, consolidation, reorganization,
extraordinary dividend or other change in the corporate structure of the
Company, including a Change in Control, or tender offer for shares of Stock, the
Company shall provide for an appropriate adjustment to the Option or provide for
the substitution of a new option which adjustment or substitution shall be
consistent with the event requiring the adjustment or substitution; provided,
however, in the event the Company will not be the surviving entity as a result
of the event and the surviving entity does not agree to the adjustment or
substitution, the Committee may elect to terminate the Option Period as of the
date of the Change in Control in consideration of the payment to the Optionee of
the sum of the difference between the then Fair Market Value of the Stock and
the Exercise Price for each Option Share as to which the Option has not been
exercised as of the date of the Change in Control.

(c)        The existence of the Plan and the Option granted pursuant to this
Agreement shall not affect in any way the right or power of the Company to make
or authorize any adjustment, reclassification, reorganization or other change in
its capital or business structure, any merger or consolidation of the Company,
any issue of debt or equity securities having preferences or priorities as to
the Stock or the rights thereof, the dissolution or liquidation of the Company,
any sale or transfer of all or any part of its business or assets, or any other
corporate act or proceeding. Any adjustment pursuant to this Section may
provide, in the Committee's discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Option.

--------------------------------------------------------------------------------


 

            7.         Special Limitation on Exercise.  No purported exercise of
the Option shall be effective without the approval of the Committee, which may
be withheld to the extent that the exercise, either individually or in the
aggregate together with the exercise of other previously exercised stock options
and/or offers and sales pursuant to any prior or contemplated offering of
securities, would, in the sole and absolute judgment of the Committee, require
the filing of a registration statement with the United States Securities and
Exchange Commission or with the securities commission of any state.  If a
registration statement is not in effect under the Securities Act of 1933, or any
applicable state securities law with respect to shares of Stock purchasable or
otherwise deliverable under the Option, the Optionee (a) shall deliver to the
Company, prior to the exercise of the Option or as a condition to the delivery
of Stock pursuant to the exercise of an Option exercise, such information,
representations and warranties as the Company may reasonably request in order
for the Company to be able to satisfy itself that the Option Shares are being
acquired in accordance with the terms of an applicable exemption from the
securities registration requirements of applicable federal and state securities
laws and (b) shall agree that the shares of Stock so acquired will not be
disposed of except pursuant to an effective registration statement, unless the
Company shall have received an opinion of counsel that such disposition is
exempt from such requirement under the Securities Act of 1933 and any applicable
state securities law.

            8.         Legend on Stock Certificates.  Certificates evidencing
the Option Shares, to the extent appropriate at the time, shall have noted
conspicuously on the certificates a legend intended to give all persons full
notice of the existence of the conditions, restrictions, rights and obligations
set forth herein and in the Plan.

            9.         Governing Laws.  This Award and the Terms and Conditions
shall be construed, administered and enforced according to the laws of the State
of Georgia; provided, however, the Option may not be exercised except in
compliance with exemptions available under applicable state securities laws of
the state in which the Optionee resides and/or any other applicable securities
laws.

            10.        Successors.  This Award and the Terms and Conditions
shall be binding upon and inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Optionee and the
Company.

            11.        Notice.  Except as otherwise specified herein, all
notices and other communications under this Award shall be in writing and shall
be deemed to have been given if personally delivered or if sent by registered or
certified United States mail, return receipt requested, postage prepaid,
addressed to the proposed recipient at the last known address of the recipient. 
Any party may designate any other address to which notices shall be sent by
giving notice of the address to the other parties in the same manner as provided
herein.

            12.        Severability.  In the event that any one or more of the
provisions or portion thereof contained in the Award and these Terms and
Conditions shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the same shall not invalidate or otherwise affect any other
provisions of the Award and these Terms and Conditions, and the Award and these
Terms and Conditions shall be construed as if the invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.

            13.        Entire Agreement.  Subject to the terms and conditions of
the Plan, the Award and the Terms and Conditions express the entire
understanding of the parties with respect to the Option.

            14.        Violation.  Any transfer, pledge, sale, assignment, or
hypothecation of the Option or any portion thereof shall be a violation of the
terms of the Award or these Terms and Conditions and shall be void and without
effect.

--------------------------------------------------------------------------------


 

            15.        Headings and Capitalized Terms.  Section headings used
herein are for convenience of reference only and shall not be considered in
construing the Award or these Terms and Conditions.  Capitalized terms used, but
not defined, in either the Award or the Terms and Conditions shall be given the
meaning ascribed to them in the Plan.

            16.        Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of the Award and these Terms and Conditions, the party or parties who are
thereby aggrieved shall have the right to specific performance and injunction in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative.

            17.        No Right to Continued Service.  Neither the establishment
of the Plan nor the award of Option Shares hereunder shall be construed as
giving the Optionee the right to continued service as a director of the Company
or in any other capacity.

--------------------------------------------------------------------------------


 

EXHIBIT 1

NOTICE OF EXERCISE OF

STOCK OPTION TO PURCHASE

COMMON STOCK OF

SUMMIT BANK CORPORATION

Name                                      

Address                                   

                                                                                                           
                                               

                                                                                                           
Date                                        

Summit Bank Corporation

4360 Chamblee-Dunwoody Road

Atlanta, GA  30341

Attn: Corporate Secretary

Re:       Exercise of Non-Qualified Stock Option

Gentlemen:

            Subject to acceptance hereof by Summit Bank Corporation (the
"Company") pursuant to the provisions of the Summit Bank Corporation 1998 Stock
Incentive Plan (the "Plan") I hereby give notice of my election to exercise
options granted to me to purchase ______________ shares of common stock $.01 par
value ("Common Stock"), of the Company under the Non-Qualified Stock Option
Award (the "Award") dated as of ____________.  The purchase shall take place as
of __________, 200__ (the "Exercise Date").

            On or before the Exercise Date, I will pay the applicable purchase
price as follows:

                      [  ]          by delivery of cash or a certified check for
$___________ for the full purchase price payable to the order of Summit Bank
Corporation.

                      [  ]          by delivery of cash or a certified check for
$___________ representing a portion of the purchase price with the balance to
consist of shares of Common Stock that I have owned for at least six months and
that are represented by a stock certificate I will surrender to the Company with
my endorsement.  If the number of shares of Common Stock represented by such
stock certificate exceeds the number to be applied against the purchase price, I
understand that a new stock certificate will be issued to me reflecting the
excess number of shares.

                      [  ]          by delivery of a stock certificate
representing shares of Common Stock that I have owned for at least six months
which I will surrender to the Company with my endorsement as payment of the
purchase price.  If the number of shares of Common Stock represented by such
certificate exceeds the number to be applied against the purchase price, I
understand that a new certificate will be issued to me reflecting the excess
number of shares.

--------------------------------------------------------------------------------


 

                      [  ]          by delivery of the purchase price by
_________________________, a broker, dealer or other "creditor" as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System.  I
hereby authorize the Company to issue a stock certificate for the number of
shares indicated above in the name of said broker, dealer or other creditor or
its nominee pursuant to instructions received by the Company and to deliver said
stock certificate directly to that broker, dealer or other creditor (or to such
other party specified in the instructions received by the Company from the
broker, dealer or other creditor) upon receipt of the purchase price.

            As soon as the stock certificate is registered in my name, please
deliver it to me at the above address.

            If the Common Stock being acquired is not registered for issuance to
the Optionee pursuant to an effective registration statement on Form S-8 (or
successor form) filed under the Securities Act of 1933, as amended (the "1933
Act"), I understand and agree that I may be required to make such additional
representations, warranties, covenants, and agreements with the Company as the
Company may reasonably request. 

            I understand that the certificates representing the shares being
purchased by me in accordance with this notice shall bear a legend referring to
the foregoing covenants, representations and warranties and restrictions on
transfer, and I agree that a legend to that effect may be placed on any
certificate which may be issued to me as a substitute for the certificates being
acquired by me in accordance with this notice.

                                                                                               
Very truly yours,

                                                                                               
                                               

AGREED TO AND ACCEPTED:

SUMMIT BANK CORPORATION

By:                                                      

Title:                                                    

Number of Shares

Exercised:                                            

Number of Shares

Remaining:                                           
                                                Date:                           

 

--------------------------------------------------------------------------------